            Case 3:21-mj-00003-EMT Document 11 Filed 02/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
       v.                                          §      CRIMINAL NO. 3:21-MJ-00003-EMT-1
                                                   §
JESUS RIVERA                                       §


              DEFENDANT’S MOTION FOR SUBSTITUTION OF COUNSEL


TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

       COMES NOW The Defendant, through retained counsel, and requests that This Honorable

Court allow him to substitute counsel for the remainder of these proceedings, in accordance with the

Local Rules of the Northern District of Florida.

                                                   I.

                                      Substitution of Counsel

       Mr. Rivera is currently represented by, Federal Public Defender, Thomas S. Keith.

       Mr. Rivera wishes to substitute, as his retained counsel, Guy L. Womack, and to terminate

the services of Mr. Keith. Defendant wishes to proceed with the undersigned counsel as his attorney-

in-charge and only counsel.

       The requested counsel is Guy L. Womack, Texas Bar No. 00788928, who is admitted to

practice before the United States District Court for the Northern District of Florida.

       This counsel has contacted his predecessor counsel, who has no objection to this motion, and

this counsel anticipates no problem in preparing this case in accordance with This Honorable Court’s

current docket schedule. That is, substitution of counsel will not delay or impede these proceedings.

                                                   II.
         Case 3:21-mj-00003-EMT Document 11 Filed 02/09/21 Page 2 of 2




                               Withdrawal of Predecessor Counsel

       Should This Honorable Court approve Mr. Rivera’s request for substitution of counsel, then

it is requested that Mr. Keith be allowed to withdraw as counsel and not be required to act further

in these proceedings.

                                                III.

                                         Relief Requested

       WHEREFORE, Defendant respectfully prays of This Honorable Court to grant her motion

for the substitution of counsel, and that predecessor counsel withdraw from further participation, in

accordance with the Local Rules.



                                                       Very respectfully,

                                                        /S/ Guy L. Womack
                                                       Guy L. Womack
                                                       Counsel for Defendant
                                                       Texas Bar No. 00788928
                                                       609 Heights Blvd.
                                                       Houston, Texas 77007
                                                       Tel: (713) 224-8815
                                                       Fax: (713) 528-6222
                                                       Guy.Womack@USA.net




                                   CERTIFICATE OF SERVICE

       A copy of this motion was delivered, via CM/ECF, to Government Counsel and predecessor
defense counsel on this 9th day of February, 2021.

                                                       /S/ Guy L. Womack
                                                       Guy L. Womack
